       2:17-cr-20037-JES-JEH # 422           Page 1 of 5                                          E-FILED
                                                                    Thursday, 27 June, 2019 09:57:35 AM
                                                                           Clerk, U.S. District Court, ILCD

                     IN THE UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
       Plaintiff,                           )
                                            )
              vs.                           )      Case No. 17-CR-20037
                                            )
BRENDT A. CHRISTENSEN,                      )
                                            )
       Defendant.                           )

  THE UNITED STATES OF AMERICA’S OPPOSITION TO THE DEFENDANT’S
   RENEWED MOTION TO STRIKE VULNERABLE VICTIM AGGRAVATOR

       NOW COMES the United States of America, by John C. Milhiser, United States

Attorney for the Central District of Illinois, Eugene L. Miller and Bryan Freres, Assistant

United States Attorneys, and Department of Justice Trial Attorney James B. Nelson, and

hereby opposes the defendant’s “Renewed Motion to Strike Non-Statutory Aggravating

Factor of ‘Vulnerability of Victim.’” (R.419). The bases for this opposition follow. 1

                                        ARGUMENT

1. Nexus to the Crime

       The defendant suggests that neither “small stature” nor “limited English

capability” have a nexus to the crime. The defendant appears to overlook his numerous

statements that “Yingying is gone” because he “made her disappear.” Exhibit 29. The

defendant’s statements made clear that Yingying’s size was a critical component of



       1 The defendant’s first argument is that this aggravator is vague and overbroad. (R.419,
at 3). The Court has already resolved this issue. (R.310, at 16-19).
        2:17-cr-20037-JES-JEH # 422           Page 2 of 5



“mak[ing] her disappear,” because “it’s the difference between getting rid of 100

pounds and 150 pounds,” and that larger women have “too much shit to get rid of.” Id.

Weighing just slightly more than 100 pounds, Yingying Zhang was the exact size of the

defendant’s ideal victim – according to his own statements in the record. Thus, by the

defendant’s own metric, Yingying Zhang’s size had a nexus to the crime.

       Moreover, the United States presented testimony from two witnesses that the

defendant was posing as a police officer in order to inveigle a victim into his car. These

witnesses – Emily Hogan and Charles Hill – have nothing in common except for their

shared knowledge that the defendant was impersonating a police officer on June 9,

2017. Emily Hogan, a native English speaker and Ph.D candidate at the time, was able

to identify the flaws in the defendant’s impersonation. Yingying Zhang, a native

Chinese speaker who had been in the United States for two months at the time, was

unfortunately not.

       Moreover, the United States’ guilt-phase evidence included at least seven

different instances of the defendant stating that Yingying Zhang had broken English

and he could not understand her. Exhibits 18B, 21B, 28, 29. Thus, the defendant’s

reliance on Kaiyu Guan – a non-native English speaker with imperfect English, whose

live testimony clarified that Yingying’s English was good “for an international student”

– is disingenuous. 2



       2The information cited in the defendant’s motion was presented as a prior, inconsistent
statement of Professor Guan in order to impeach his testimony. Thus, the “evidence” cited by
the defendant is not actually in evidence. Extrinsic evidence of a prior inconsistent statement is


                                                2
       2:17-cr-20037-JES-JEH # 422         Page 3 of 5



2. Proof Beyond a Reasonable Doubt

       The defendant next argues that this aggravating factor should be stricken

because the United States has not yet proven it beyond a reasonable doubt. (R.419, at 7-

11). First, as noted above, the defendant’s admissions have proved these elements

beyond a reasonable doubt. More importantly, however, the United States is not

required to prove aggravating factors beyond a reasonable doubt until the penalty

phase. 18 U.S.C. § 3592-93. Given that the penalty phase has not yet begun, the United

States is under no obligation to have satisfied its burden at this point in the proceedings.

The defendant’s motion is therefore not yet ripe for review.

       WHEREFORE, the defendant’s “Renewed Motion to Strike Non-Statutory

Aggravating Factor of ‘Vulnerability of Victim ’” (R.419) should be denied.




inadmissible; the defendant did not offer it as an exhibit, and the Court did not admit it.
Further, questions by counsel are not evidence. Thus, all of the evidence on the record
corroborates the defendant’s seven statements that Yingying Zhang spoke broken English and
he could not understand her. Exhibits 18B, 21B, 28, 29.
                                             3
2:17-cr-20037-JES-JEH # 422        Page 4 of 5



Respectfully submitted,

JOHN C. MILHISER
UNITED STATES ATTORNEY

/s/Eugene L. Miller                          /s/ James B. Nelson
Eugene L. Miller                             James B. Nelson
Assistant United States Attorney             Trial Attorney
201 S. Vine St., Suite 226                   Capital Case Section
Urbana, IL 61802                             United States Department of Justice
Phone: 217/373-5875                          1331 F. Street NW, Room 625
Fax: 217/373-5891                            Washington, DC 20004
eugene.miller@usdoj.gov                      Phone: 202/598-2972
                                             james.nelson@usdoj.gov

/s/Bryan D. Freres
Bryan D. Freres
Assistant United States Attorney
201 S. Vine St., Suite 226
Urbana, IL 61802
Phone: 217/373-5875
Fax: 217/373-5891
bryan.freres@usdoj.gov




                                     4
       2:17-cr-20037-JES-JEH # 422         Page 5 of 5



                              CERTIFICATE OF SERVICE

       I hereby certify that on June 27, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to counsel of record.



                                           /s/ James B. Nelson
                                           James B. Nelson
                                           Trial Attorney
                                           Capital Case Section
                                           United States Department of Justice
                                           1331 F. Street NW, Room 625
                                           Washington, DC 20004
                                           Tel: (202) 598-2872
                                           james.nelson@usdoj.gov




                                              5
